J-S65012-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TYLER SCOTT SHREINER                       :
                                               :
                       Appellant               :   No. 587 MDA 2019

             Appeal from the PCRA Order Entered February 1, 2019
                In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0004733-2016


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                         FILED FEBRUARY 10, 2020

        Tyler Scott Shreiner appeals, pro se, from the order dismissing his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-9546. Shreiner contends that his conviction for failing to comply with

the reporting requirements of Pennsylvania’s Sex Offender Registration and

Notification   Act,    42   Pa.C.S.A.     §§   9799.10-9799.41   (“SORNA   I”)   is

unconstitutional.1 After careful review, we affirm.

        In 2015, under docket number CP-22-CR-6055-2014, Shreiner pled

guilty to one count each of unlawful contact with a minor, statutory sexual

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 In 2018 the Pennsylvania legislature enacted amendments to SORNA I in
response to the Supreme Court of Pennsylvania’s decision in Commonwealth
v. Muniz, 164 A.3d 1189 (Pa. 2017). These amendments are now referred to
as SORNA II. Shreiner has not raised any issue with regard to SORNA II.
J-S65012-19


assault, corruption of minors, and indecent assault of a person less than 16

years of age. The offenses giving rise to those convictions allegedly occurred

between September 2013 and October 2013.

      Additionally, under docket number CP-22-CR-6057-2014, Shreiner pled

guilty to one count each of statutory sexual assault, unlawful contact with a

minor, corruption of minors, and indecent assault of a person less than 16

years of age. The offenses giving rise to those convictions allegedly occurred

between November 2013 and February 2014. Along with his sentences for

both dockets, he was required to comport with certain sex-offender

registration requirements in accordance with SORNA I.

      At the above captioned revocation case, on June 29, 2017, Shreiner pled

guilty to one count each of failure to provide accurate information, failure to

comply with the registration requirements of SORNA I, and driving while

operating privilege was suspended. He was sentenced the same day to two to

four years’ incarceration to be followed by five years’ probation. Shreiner did

not file a post sentence motion or direct appeal.

      On February 20, 2018, Shreiner filed, pro se, his first PCRA petition. In

his petition he argued, among other things, that his conviction under SORNA

is unconstitutional under the Pennsylvania Supreme Court’s holding in

Commonwealth v Muniz, 164 A.3d 1189 (Pa. 2017) and therefore he could

not be convicted of violating the registration requirements of SORNA.




                                     -2-
J-S65012-19


       The court appointed Joseph M. Sembrot, Esquire to represent Shreiner.

After the court granted a continuance to file an amended petition, Attorney

Sembrot later filed a motion to withdraw from representation and a

Turney/Finley2 “no-merit” letter. On August 8, 2018, the PCRA court

permitted Attorney Sembrot to withdraw and issued its notice of intent to

dismiss Shreiner’s petition. Shreiner filed a pro se motion for extension of time

to file a brief, which the court denied.

       On November 30, 2018, Shreiner filed a pro se notice of appeal to this

Court from the trial court’s August 8, 2018 order. On January 9, 2018, this

Court directed Shreiner to show cause why his appeal should not be quashed

as taken from an unappealable order.

       On January 24, 2019, the trial court issued an order dismissing

Shreiner’s PCRA petition. Seemingly unaware of the January order, on

February 6, 2019, Shreiner filed a motion for a final order. The court denied

the motion, finding it moot based on their issuance of a final order on January

24, 2019. On March 12, 2019, this Court quashed Shreiner’s appeal, finding

the order it was taken from – the trial court’s August 8, 2018 notice pursuant

to Pa.R.Crim.P. 907(1) – was not a final appealable order.




____________________________________________


2 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                           -3-
J-S65012-19


      On April 11, 2019, Shreiner filed the instant appeal to this Court. His

notice of appeal did not specify from which order he was appealing. However,

in his 1925(b) statement he raises the same issues as in his PCRA petition,

along with a contention that it was error for the trial court to deny his motion

for an extension of time to file an amended brief.

      Before we address the merits of Shreiner’s appeal, we must first address

the question of whether this appeal is properly before us. We may address

questions of our jurisdiction sua sponte. See Commonwealth v. Edrington,

780 A.2d 721, 725 (Pa. Super. 2001).

      In order to invoke our appellate jurisdiction, Pennsylvania Rule of
      Appellate Procedure 903 requires that all notice[s] of appeal ...
      shall be filed within 30 days after the entry of the order from which
      the appeal is taken. Because this filing period is jurisdictional in
      nature, it must be strictly construed and may not be extended as
      a matter of indulgence or grace.

Commonwealth v. Gaines, 127 A.3d 15, 17 (Pa. Super. 2015) (citations and

internal quotation marks omitted). The appellate rules define the manner for

determining the date of entry of an order as follows:

      Except as otherwise prescribed in this rule, in computing any
      period of time under these rules involving the date of entry of an
      order by a court ..., the day of entry shall be the day the clerk of
      the court ... mails or delivers copies of the order to the parties, or
      if such delivery is not otherwise required by law, the day the clerk
      ... makes such copies public.

Pa.R.A.P. Rule 108(a)(1).

      Therefore, we must determine whether the clerk of court was required

by law to deliver or mail copies of the order to the parties. With respect to this


                                      -4-
J-S65012-19


issue, Rule 907 provides that when a petition is dismissed without a hearing

the judge “shall issue an order to that effect and shall advise the defendant

by certified mail, return receipt requested, of the right to appeal from the final

order disposing of the petition” Pa.R.Crim.P. 907. The rule specifies that the

order shall be filed and served pursuant to Pennsylvania Rule of Criminal

Procedure 114.

      [Rule] 114 provides that the clerk of courts shall promptly serve
      a copy of any order or court notice on ... the party if
      unrepresented. … The rules provide that where a party is
      unrepresented, service shall be in writing by sending a copy of the
      order by certified, registered, or first class mail addressed to the
      party's place of residence, business, or confinement. A docket
      entry shall promptly be made containing the date and manner of
      service of the order.

Commonwealth v. Boyd, 923 A.2d 513, 514 n.2 (Pa. Super. 2007) (citations

omitted). “The language of the Rule leaves no question that the clerk's

obligations are not discretionary.” Commonwealth v. Hess, 810 A.2d 1249,

1253 (Pa. 2002).

      Here, the PCRA court’s order was docketed as filed on January 24, 2019.

However, the docket entry shows service was made to Attorney Sembrot on

February 1, 2019. Attorney Sembrot was permitted to withdraw months

earlier, on August 8, 2018. Since the docket does not contain a notation that

the PCRA court delivered or mailed the order to Shreiner, an unrepresented

party, we assume the period for taking an appeal was never triggered and the

appeal is considered timely. See Commonwealth v. Jerman, 762 A.2d 366,

368 (Pa. Super. 2000) (holding that an appeal is timely and the period of

                                      -5-
J-S65012-19


taking an appeal was never triggered if there is no indication that the clerk

furnished a copy of the order to the appellant in the docket entries). We

therefore proceed to consider the merits of Shreiner’s appeal.

       In his first issue raised on appeal, Shreiner contends he should not be

subject to the registration requirements of SORNA because “said law was

deemed unconstitutional in [its] entirety by the Pennsylvania Supreme Court

Decision in Commonwealth v. Neiman, 84 A.3d 603 (Pa. 2013).” Appellant’s

Brief, at 2. Shreiner has misstated the holding in Neiman, which declared

Megan’s Law III to be unconstitutional. See id. However, Shreiner was never

required to register pursuant to Megan’s Law III.

       The Pennsylvania legislature replaced Megan’s Law with SORNA I,

effective December 20, 2012.3 Shreiner was convicted of the crimes requiring

him to register as a sex offender in 2015. Therefore, at the time he was

convicted and sentenced, Shreiner was required to register pursuant to

SORNA. Shreiner’s first issue is without merit.

       In his second issue on appeal, Shreiner contends his conviction for

failure   to   comply     with    registration   requirements   under   SORNA   is

unconstitutional pursuant to Muniz. We find Muniz does not apply here.

       In Muniz, our Supreme Court held that retroactive application of SORNA

violated the ex post facto clauses of the United States and Pennsylvania


____________________________________________


3 Among other modifications, SORNA effectively increased the registration
requirements of many offenders subject to its rules.

                                           -6-
J-S65012-19


Constitutions. See id. We recently held that the critical inquiry for determining

whether the application of SORNA to a convicted sex offender violates the ex

post facto prohibitions is the date of the offense. See Commonwealth v.

Horning, 193 A.3d 411, 417 (Pa. Super. 2018). Here, the offenses giving rise

to Shreiner’s convictions occurred between 2013 and 2014, after SORNA was

already in effect. Therefore, SORNA was never retroactively applied to

Shreiner. As such, the holding in Muniz is not relevant. Consequently, we find

Shreiner’s second issue without merit.

       In his last issue, Shreiner argues the trial court erred in denying his

motion for an extension of time to file an amended PCRA. Attorney Sembrot

filed his motion to withdraw on June 15, 2018, and in doing so notified

Shreiner of his rights, including his right to file his own brief raising any

additional issues he deemed meritorious. Shreiner did not file a response prior

to the PCRA court giving notice of its intent to dismiss Shreiner’s PCRA petition

on August 8, 2018. The notice gave Shreiner twenty days to respond.

       On August 23, 20184, Shreiner filed a motion for an extension of time,

claiming the legal aide who was helping him draft his response had fallen ill

____________________________________________


4 The Commonwealth contends Shreiner failed to file his motion for an
extension until after the twenty-day time frame. The response to the PCRA
court’s intent to dismiss would have been due by August 28, 2018. The docket
reflects Shreiner’s motion was filed on August 31, 2018. However, pursuant
to the “prisoner mailbox rule,” a pro se prisoner’s document is deemed filed
on the date he delivers it to prison authorities for mailing. See Pa.R.A.P.
121(a); see generally, Commonwealth v. Wilson, 911 A.2d 942, 944 n.2



                                           -7-
J-S65012-19


and could not help him in time to file the response before the twenty day

deadline. The PCRA court dismissed the motion for an extension on September

4, 2018. Shreiner contends the PCRA court erred in denying the motion for

extension of time.

       Pennsylvania Rule of Criminal Procedure 907(1) grants a petitioner

twenty days to respond to the court’s notice of intent to dismiss.         See

Pa.R.Crim.P. 907(1). “The decision to grant a continuance is within the sound

discretion of the [PCRA] court, and we will reverse only if the court has abused

its discretion.”    Commonwealth v. Paddy, 15 A.3d 431, 470 (Pa. 2011)

(citations omitted).

       While Shreiner complains that the PCRA court erred in denying his

request for a continuance, he does not identify what he would have included

in his response if the continuance had been granted. In the absence of this

information, we cannot conclude the PCRA court erred or abused its discretion

in denying the continuance. As such, Shreiner’s third and final issue on appeal

merits no relief.

       Order affirmed.




____________________________________________


(Pa. Super 2006). Shreiner’s signed certificate of service attached to his
motion states he “mailed” and paid postage on August 23, 2018. Nevertheless,
as we do not find the timeliness of this motion dispositive, we need not reach
the issue of whether he is covered by the prisoner mailbox rule.

                                           -8-
J-S65012-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/10/2020




                          -9-